MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                  Oct 17 2019, 9:19 am

court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Gammons, Jr.,                                    October 17, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-3005
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable Mark D. Stoner,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G06-1706-F1-21991



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019                   Page 1 of 23
                                              Case Summary
[1]   Anthony Gammons shot Derek Gilbert six times, and Gilbert survived.

      Following a jury trial, Gammons was found guilty of Level 1 felony attempted

      murder and Class A misdemeanor carrying a handgun without a license.

      Gammons raises two issues on appeal, which we restate as:


              I. Did the trial court commit reversible error because its jury
              instruction on self-defense included language that self-defense
              was not available to Gammons if he was committing a crime that
              was “directly and immediately related to” the confrontation?


              II. Is Gammons entitled to a new trial because, after trial, the
              trial court could not produce for Gammons a copy of a jury note
              that was sent to the court during deliberations?


[2]   We affirm.


                                   Facts & Procedural History 1
[3]   On the evening of June 6, 2017, Gammons and Gilbert both attended a

      neighborhood social gathering, although they did not arrive together. They had

      known each other for fifteen years or so and as teenagers had been friends, but

      had not seen each other for about ten years. At some point, they saw each

      other at the gathering and verbally argued. Gammons, who concedes that he




      1
       We heard oral argument at Norwell High School in Ossian, Indiana on September 24, 2019. We thank the
      administrators, students, and judges in attendance for their hospitality, and we commend counsel for their
      excellent written and oral advocacy.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019               Page 2 of 23
      did not possess a license to carry a handgun, had a handgun on his waistband;

      Gilbert was not armed. According to Gilbert, after the verbal exchange

      concluded, they shook hands and Gilbert started walking to his car. He

      testified that when he tried to open his car door, he realized he had been shot in

      the arm, and he “turned around” and saw Gammons shooting at him.

      Transcript Vol. II at 59. Gilbert thought the argument “was over with” and said,

      “[I]f I felt like I was in harm’s way I wouldn’t never turned my back from him

      at all.” Id. at 64. Gammons fired eight shots, hitting Gilbert six times, with

      some shots striking Gilbert in the lower back and buttocks. After shooting

      Gilbert, Gammons left the scene and disposed of the gun.


[4]   Gammons’s version of the encounter differed. According to Gammons, Gilbert

      – who Gammons described as someone who “starts trouble” and fights people

      when he gets drunk – approached Gammons as soon as he arrived at the

      gathering and asked him what he was doing there. Id. at 249. Gammons

      described Gilbert as very intoxicated, aggressive, and “acting all crazy.”

      Transcript Vol. III at 11. Gammons testified that he kept telling Gilbert to back

      up, but Gilbert told him, “you looking like you casket ready,” which Gammons

      understood to mean that Gilbert wanted to kill him. Id. at 7. Gammons knew

      that Gilbert had previously been charged with murder. When Gammons saw

      Gilbert “kind of pulling up his pants,” Gammons was “convinced . . . that

      [Gilbert] was either going for a weapon or he was trying to do something to

      harm [him].” Id. Gammons stated that he felt threatened and grabbed his

      handgun and shot at Gilbert. Gammons testified that “[Gilbert] kind of like


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 3 of 23
      spun around but [] kept aggressing towards me,” so Gammons kept shooting

      until he saw Gilbert “retreat and run away[.]” Id. at 8. Gammons

      acknowledged that he was visibly wearing a handgun on his hip. When asked,

      “[Gilbert] could see your gun, right?”, Gammons replied, “Right.” Id. at 13.

      He said that he did not know whether Gilbert had a gun, but had seen him

      “reaching” for something. Id.


[5]   Gilbert testified at trial that he was not aggressive with Gammons, did not

      threaten him, and was not carrying a gun, explaining, “If I had a gun and this

      dude was shooting me, we both would be dead now. Seriously. I would have

      defended myself.” Id. at 84. Gilbert’s testimony did not indicate whether he

      saw Gammons’s gun before Gammons fired. Gilbert survived, but underwent

      at least twelve surgeries and sustained permanent injuries. On or around June

      12, police tracked Gammons via his cell phone, and after a standoff with police

      and SWAT, Gammons surrendered and was taken into custody.


[6]   On June 13, 2017, the State charged Gammons with attempted murder and

      carrying a handgun without a license. A two-day jury trial was held on May

      21-22, 2018. Gammons’s defense was that he shot Gilbert in self-defense. In

      addition to his own testimony, he elicited testimony from two females who had

      been at the gathering. They testified that Gilbert was intoxicated and aggressive

      with Gammons.


[7]   Gammons tendered an instruction on self-defense, and, after reviewing it, the

      court advised that it had an “extensive self-defense one” that included the


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 4 of 23
      language of Gammons’s proposed instruction. 2 Transcript Vol. II at 244. The

      parties reviewed the trial court’s self-defense instruction, Instruction 7b, which

      included the following language, now at issue in this appeal: “A person may

      not use force if: . . . he is committing a crime that is directly and immediately

      related to the confrontation[.]” Appellant’s Appendix Vol. II at 110. Gammons

      stated that he had no objection to the court’s self-defense instruction. Transcript

      Vol. II at 246. However, after Gammons testified and the defense rested,

      Gammons objected to the trial court’s self-defense instruction, arguing that the

      court’s instruction “may cause confusion” due to the “directly and immediately

      related to the confrontation” language. Transcript Vol. III at 25. The court

      responded that its instruction was a correct statement of law, denied

      Gammons’s request to give his tendered instruction, and gave Instruction 7b.


[8]   Thereafter, the parties presented closing argument. The State’s closing included

      the following with regard to self-defense:




      2
          Gammons’s proposed instruction read:

                USE OF FORCE TO PROTECT PERSON OR PROPERTY
                It is an issue whether Anthony Gammons Acted in self-defense of himself.
                Anthony Gammons may use reasonable force against another person to protect himself from what
                he reasonably believes to be the imminent use of unlawful force.
                Anthony Gamons [sic] is justified in using deadly force, and does not have a duty to retreat, only if
                he reasonably believes that deadly force is necessary to prevent serious bodily injury to himself and
                to prevent the commission of the forcible felony battery against himself.
                The State has the burden of proving beyond a reasonable doubt that Anthony Gammons did not act
                in self-defense.
                Authority: IN Pattern Instruction No. 10.0300, I.C. 35-41-3-2.
      Appellant’s Appendix Vol. III at 102.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019                    Page 5 of 23
               So, let’s talk about self-defense. You’re gonna get a jury
               instruction, 7-B. It’s gonna explain the law of self-defense to you.
               Here are the highlights. What has to be reasonable for self-
               defense to apply? The defendant’s fear has to reasonable. The
               force he uses has to be reasonable. And it has to be necessary to
               prevent serious bodily injury. Ladies and gentleman, his actions
               were not reasonable and self-defense does not apply. You also
               can’t be doing anything illegal at the time and you’re gonna note
               that a person may not use force if he is committing a crime that is directly
               and immediately related to the confrontation. Such as, carrying a
               handgun without a license, which he admitted to. Self-defense
               does not apply here.


       Id. at 27 (emphasis added).


[9]    The case was sent to the jury around 4:10 p.m., and after the jury retired to

       deliberate, the trial court told the attorneys, “Parties just make sure the bailiff

       has your cell phone numbers. If there’s a question from the jury, I’ll call you

       and communicate the question[.]” Id. at 45. Around 8:00 p.m., the jury sent a

       note to the trial court with a question. The trial court contacted the attorneys

       by phone, advised them of the question, and told them that the court would tell

       the jury to continue to deliberate.


[10]   At about 10:50 p.m., and right before the jury was brought back into the

       courtroom for the verdict, defense counsel argued on the record that the trial

       court did not handle the jury question properly and should have brought the

       jury back into the courtroom and re-read the instructions. The exchange

       between the trial court and defense counsel was:




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 6 of 23
        DEFENSE COUNSEL: The jury went out at -- on behalf of Mr.
        Gammons, the jury went out at 4:10 p.m. I received a call from this
        court at 7:59 p.m. saying that the jury -- jury could not reach a verdict. I
        believe the appropriate protocol would have been Hernandez
        versus State, 761 N.E. 2d 845-852, Indiana 202, in which the
        court should have . . . called the jury back into the court, in the
        presence of all parties and their counsel. Reread all the
        instructions given to them prior to deliberations without
        emphasis on any of them without further comment. I believe at
        7:59 p.m. that should -- that they should have been given that --
        brought back into the courtroom in the presence of all parties,
        instructions reread but instead they were not and they were –


        COURT: I’d like to make it very clear that that’s not exactly
        what happened. What happened was at 7:59 p.m. the jury sent back a
        note saying, what if we can’t reach an agreement. They didn’t say they
        were at an impasse, as a matter of fact I did not question they were
        at an impasse. My response to them, after consulting with the
        attorneys as I called them, and I informed them that my answer
        would be to the question, which is, if we cannot reach a verdict? The
        answer was, continue to deliberate. At that point, this is a level 1
        felony, it was a two-day trial. They had been out for
        approximately three hours, possibly almost four hours at that
        point and time. . . . Frankly, telling them to deliberate more, that
        is the procedure are going to -- that we were going to follow at
        that point and time. . . . [F]rom what I understand there is a
        verdict and let us go ahead and bring the jury back in.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 7 of 23
       Id. at 46-47 (emphases added). The jury found Gammons guilty of Level 1

       felony attempted murder and Class A misdemeanor carrying a handgun

       without a license.3


[11]   About one month after trial, on June 18, 2019, Gammons filed a Motion for

       Copy of Jury Note and the Court’s Response Thereto, and the trial court

       granted the motion the same day. After searching and not being able to locate

       the note, Judge Marc Rothenberg issued an order on July 11, 2018 (July Order)

       in which the court outlined the circumstances of the situation, including what

       was on the jury’s note and what the court’s response had been, stating, in part,

       the following:


                  2) Once the case was given to the Jury for deliberation, while
                  still in the Courtroom, on the record, the parties showed no
                  objection to handling any questions by the Jury during
                  deliberation with the following process:


                           a. Upon receipt of a question, the Judge would contact the
                           attorneys by phone, and discussing how to respond to any
                           question asked;


                           b. Then the response, if any, would be communicated back
                           to the Jury in writing.


                  3) During the deliberation, at approximately 8:00 PM the Jury
                  sent a note to the Court with a single question on it, “What if we




       3
           The State did not pursue Level 5 felony enhancement of the gun offense.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 8 of 23
               can’t come to an agreement?” This question was written on a full
               page from a yellow legal pad.


               4) Once the question was received, the Court, per a process that
               neither party objected to, contacted both attorneys and
               communicated the question, and indicated that the Court is
               inclined to respond with “Continue to deliberate.” This response
               was written on the lower half of the yellow paper on which the
               question was written.


               5) The question that was written on the paper, and the Court’s
               response was memorialized on the record, in open court, prior to
               the jury returning its verdict on 5/22/18 at approximately 10:50
               PM.


                                                       ***


               8) After a diligent search, the Court has been unable to find the
               requested question, and its whereabouts are unknown. Again, it
               should be noted that the question asked by the jurors, and the
               answer that was given to the jurors, were memorialized on the
               record on 5/22/18.


       Appellant’s Appendix Vol. III at 146-47.


[12]   The day before the sentencing hearing, Gammons filed a Response and

       Objection to the July Order and, along with it, tendered Defense Counsel’s

       Verified Statement of Evidence Regarding the Jury Note and the Trial Court’s

       Communication with the Jury During Deliberations (Statement). The

       Statement objected to the trial court’s recollection of events (as memorialized in

       the July Order) and averred, among other things, that:


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 9 of 23
        3. The Court did not make a record of the time the Court
        received the jury communication; from whom the Court received
        the communication and how that person may have
        communicated with the jury. The Court did not make a copy of
        the original note and the Court’s response.


        4. While the Court communicated with Counsel for Mr.
        Gammons during this process generally, the Court did not share
        the specific communication from the jury and only stated how it
        would respond.


Id. at 148. The Statement also indicated that, during the phone call with the

trial court and opposing counsel, defense counsel did not recall the court using

the language of “What if we cannot come to an agreement?” and, rather,

recalled the trial court describing the jury question differently, which she said

was evidenced by the following text that she sent to her attorney colleague at

7:59 p.m.:


        The Judge just called! The Jurors sent a note saying they cannot reach
        a verdict! His response is that is [sic] has only been 4 hours; so
        keep deliberating.


Id. at 149 (emphasis added). Contemporaneously with the Response and

Statement, Gammons filed a Motion to Vacate Jury Verdict, Motion for New

Trial, and Motion to Correct Errors, raising various issues, including that the

trial court “erred in responding to the jury note and failing to give defense an

opportunity to object and make a record.” Id. at 161.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 10 of 23
[13]   On July 20, the parties appeared for sentencing, but first the court addressed the

       pending motions/pleadings concerning the jury note. The trial court advised

       that it took exception to defense counsel’s statement “to the point where I

       believe you are questioning the integrity of the court.” Transcript Vol. III at 52.

       Regarding Gammons’s allegation that the court did not share the specific

       communication from the jury with the lawyers in the phone call, the court said

       that it had read “the exact words that were on that piece of paper” and that the

       jury did not say that it “couldn’t” reach a verdict, and the juror’s question was

       “what if we cannot come to an agreement” or “what if we can’t come to a

       verdict.” Id. at 53-54, 55. The trial court took issue with “the attitude and

       language” of Gammon’s Response and Statement, which the court found

       “blatantly accuses this court of impropriety and essentially creating falsehoods

       in the record.” Id. at 57. Judge Rothenberg advised the parties that he would

       be recusing. Id. at 57. The matter was later reassigned to Judge Mark Stoner.


[14]   At a hearing on November 29, 2019, Judge Stoner addressed the jury note issue

       and Gammons’s pending motion to vacate and for a new trial. With regard to

       the jury note and the trial court’s call to counsel, the prosecutor said, “My

       position is that . . . our jury never indicated they were at an impasse. They

       asked a hypothetical question about what might occur if they were at an

       impasse.” Transcript Vol. III at 81. Defense counsel maintained that the trial

       court told them in the phone call that the jury was at an impasse, and she

       further argued that the loss of the note, in and of itself, was prejudicial and

       required a new trial.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 11 of 23
[15]   The trial court acknowledged that the loss of the note was “troubling,” but

       found that under the circumstances it was not so prejudicial as to require a new

       trial. Id. at 96. The court observed that the jury had been out for less than four

       hours and that the trial court’s direction to continue to deliberate was the proper

       response at that time. The court concluded that “even if the jury indicated that

       they were at an impasse,” the trial court was within its discretion to order the

       jury to continue to deliberate. Id. at 102.


[16]   The trial court denied Gammons’s motion to correct error and sentenced

       Gammons to thirty-two years, with four suspended, for Level 1 felony

       attempted murder. 4 Gammons now appeals.


                                          Discussion & Decision

                                      I. Self-Defense Instruction
[17]   Gammons argues that the trial court’s instruction to the jury on self-defense was

       an incorrect statement of law and that a new trial is required. The trial court

       has broad discretion as to how to instruct the jury, and we generally review that

       discretion only for abuse. Kane v. State, 976 N.E.2d 1228, 1231 (Ind. 2012). An

       abuse of discretion occurs if the instructions, considered as a whole and in

       reference to each other, mislead the jury as to the applicable law. Smith v. State,

       777 N.E.2d 32, 34 (Ind. Ct. App. 2002), trans. denied. “In reviewing a trial




       4
         The trial court did not impose a sentence for carrying a handgun without a license, merging it with the
       attempted murder conviction.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019                Page 12 of 23
       court’s decision to give or refuse tendered jury instructions, we consider: ‘(1)

       whether the instruction correctly states the law; (2) whether there is evidence in

       the record to support the giving of the instruction; and (3) whether the

       substance of the tendered instruction is covered by other instructions that are

       given.’” Id. (quoting Chambers v. State, 734 N.E.2d 578, 580 (Ind. 2000), trans.

       denied. “Where, . . . as here, the appellant’s challenge to the instruction is based

       on the first of our three considerations – an argument that the instruction was

       an incorrect statement of the law – we review the trial court’s interpretation of

       that law de novo.” Kane, 976 N.E.2d at 1231. Errors in the giving or refusing

       of instructions are harmless where a conviction is clearly sustained by the

       evidence and the instruction would not likely have impacted the jury’s verdict.

       Randolph v. State, 802 N.E.2d 1008, 1013 (Ind. Ct. App. 2004), trans. denied.


[18]   A valid claim of self-defense is a legal justification for an otherwise criminal act.

       Mayes v. State, 744 N.E.2d 390, 393 (Ind. 2001). Indiana’s self-defense statute,

       Indiana Code § 35-41-3-2, provides that a person is justified in using reasonable

       force against any other person to protect the person or a third person from what

       the person reasonably believes to be the imminent use of unlawful force. I.C. §

       35-41-3-2(c). Further, a person (1) is justified in using deadly force and (2) does

       not have a duty to retreat if the person reasonably believes that that force is

       necessary to prevent serious bodily injury to the person or a third person or the




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 13 of 23
commission of a forcible felony. Id. However, Subsection (g)5 provides in

relevant part:


         [A] person is not justified in using force if:


             (1) the person is committing or is escaping after the
         commission of a crime;


                (2) the person provokes unlawful action by another person
         with intent to cause bodily injury to the other person; or


                 (3) the person has entered into combat with another person
         or is the initial aggressor unless the person withdraws from the
         encounter and communicates to the other person the intent to do
         so and the other person nevertheless continues or threatens to
         continue unlawful action.


(Emphases added). Our Supreme Court, in construing this statute, has stated

that the legislature is presumed to have intended the language it used to be

applied logically and not to bring about an unjust or absurd result. Mayes, 744

N.E.2d at 383. Further, we “conventionally construe penal statutes strictly

against the State.” Id.




5
 The statute cited is that which was in effect from April 1, 2013 to April 25, 2019, which covers the time
period during which Gammons was charged and tried.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019                 Page 14 of 23
[19]   Here, the trial court rejected Gammons’s tendered instruction, finding that it

       was covered by the trial court’s self-defense instruction. The trial court gave,

       over Gammons’s objection, Instruction 7b, which provided:


                                           Instruction Number 7b


               It is an issue whether the Defendant acted in self-defense.


               A person is justified in using reasonable force against another
               person to protect himself or a third person from what the person
               reasonably believes to be the imminent use of unlawful force.


               However, a person is justified in using deadly force and does not
               have a duty to retreat, if he reasonably believes that deadly force
               is necessary to prevent serious bodily injury to himself or a third
               person or to prevent the commission of a felony.


               A person may not use force if:


               He is committing a crime that is directly and immediately related to the
               confrontation;


               He enters into combat with another person or is the initial
               aggressor unless he withdraws from the encounter and
               communicates to the other person the intent to do so and the
               other person nevertheless continues or threatens to continue
               unlawful action; or


               That the Defendant was in a place where he had no right to be.


               The State has the burden of proving beyond a reasonable doubt
               that the Defendant did not act in self-defense.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 15 of 23
       Appellant’s Appendix Vol. III at 110 (emphasis added).


[20]   On appeal, Gammons argues that the trial court erred by instructing the jury

       that self-defense was not available to Gammons if he was committing a crime

       (here, carrying a handgun without a license) that was directly and immediately

       related to the confrontation. More specifically, his position is that the “related

       to” language of Instruction 7b was an incorrect statement of law based on

       caselaw interpreting the self-defense statute, which, he argues, requires that the

       crime “have a causal link” to the confrontation. 6 In support of his argument,

       Gammons refers us, in part, to our Supreme Court’s decision in Mayes, where

       the defendant was charged with murder and misdemeanor carrying a handgun

       without a license and, at trial, the trial court gave, over Mayes’s objection, a

       self-defense instruction based on the statutory definition of self-defense, stating

       that a person is not justified in using force “if he is committing . . . a crime[.]”

       See I.C. § 35-41-3-2. On appeal, Mayes claimed that the possession of an

       unlicensed handgun was not the type of offense that should negate a claim of

       self-defense.




       6
         We note that, at trial, Gammons did not initially object to the trial court’s instruction, but later, after
       defense rested, Gammons objected, arguing that the “immediately related to” language “may cause
       confusion” and was problematic. Transcript Vol. III at 25. The trial court noted the objection but found
       Instruction 7b was “the correct statement of the law.” Id. Although on appeal Gammons’s argument is more
       precise and asserts that Indiana caselaw requires a “causal nexus,” Reply Brief at 7, and that the “relate to”
       language does not satisfy that requirement, we find that his objection and argument was adequate to inform
       the trial court of his claim and preserve his issue for appeal. See Kane v. State, 976 N.E.2d 1228, 1232 (Ind.
       2012) (finding objection was enough to show that trial judge considered whether instruction was an incorrect
       statement of law and to preserve for appeal an objection to the instruction on that ground).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019                Page 16 of 23
[21]   Our Supreme Court agreed, observing that the language of Indiana’s self-

       defense statute “essentially provides that the defense is not available to a person

       who is committing a crime,” but that “a literal application of the

       contemporaneous crime exception would nullify claims for self-defense in a

       variety of circumstances and produce absurd results in the process.” 7 Mayes,

       744 N.E.2d at 393. The Mayes Court held:


               We conclude that because a defendant is committing a crime at
               the time he is allegedly defending himself is not sufficient
               standing alone to deprive the defendant of the defense of self-
               defense. Rather, there must be an immediate causal connection between
               the crime and the confrontation. Stated differently, the evidence
               must show that but for the defendant committing a crime, the
               confrontation resulting in injury to the victim would not have occurred.


       Id. (emphases added).


[22]   Gammons urges that Instruction 7b’s language that the crime cannot be

       “related to the confrontation” sets the bar too low and “impermissibly dilutes”

       our Supreme Court’s requirement that the crime have an “immediate causal

       connection” or “produce” the confrontation. Appellant’s Brief at 14, 17-18.

       Assuming without deciding that Gammons is correct, we conclude that any

       error was harmless because Gammons shot at an unarmed man eight times,




       7
        The Mayes Court provided the following example: Had Mayes shot his girlfriend the minute before his
       handgun license expired, he would have been able to assert a claim of self-defense, but, had he shot her a
       minute later, the claim would have been unavailable to him. The Court observed, “The legislature could not
       have intended that a defense so engrained in the jurisprudence of this State be dependent upon the
       happenstance of such timing.” 744 N.E.2d at 394.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019             Page 17 of 23
       with some shots piercing Gilbert in the back and buttocks, and, therefore, the

       jury could not have found he acted in self-defense. In reaching this decision, we

       find our court’s decision in Fuentes v. State, 952 N.E.2d 275 (Ind. Ct. App.

       2011), trans. denied, to be instructive.


[23]   In Fuentes, an argument between Fuentes and two men occurred inside a gas

       station, initially beginning as an exchange of words and then, after exiting into

       the parking lot, becoming physical. Fuentes pulled out his illegally-possessed

       handgun and shot Ronald Grayson in the arm. Grayson fell to his knees and

       raised his arms and Fuentes shot him again, killing him. The State charged

       Fuentes with murder and Class C felony carrying a handgun without a license.

       At trial, Fuentes tendered a self-defense instruction, which stated, in part, that a

       person may not use force if he or she is committing a crime “that directly and

       immediately produced the confrontation where the force was used[.]” Id. at

       277. The trial court did not give the tendered instruction and instead gave an

       instruction that largely tracked the relevant statutory language that a person

       may not use force if he is committing a crime.


[24]   On appeal, the Fuentes court found that, although the trial court’s instruction

       tracked the language of the statute and was “correct as far as [it] went,” the

       instruction was “incomplete” because, under Mayes, “the simple fact that a

       defendant is committing a crime at the time he is allegedly defending himself

       ‘is not sufficient standing alone to deprive the defendant of the defense of self-

       defense’ and ‘there must be an immediate causal connection between the crime

       and the confrontation.’” Id. at 278-79 (quoting Mayes, 744 N.E.2d at 394). The

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 18 of 23
       Fuentes court found that “[t]his omission of the judicial gloss on the statutory

       language effectively deprived Fuentes of his only defense.” Id. at 279. The

       court found that Fuentes’s tendered instruction on self-defense was “an accurate

       and, more importantly, complete statement of the law, which the record

       supported giving and which was not covered by other instructions, and . . . it

       was error to refuse to give it.” Id. at 279. However, the Fuentes court

       determined that the error was harmless because, after Fuentes shot Grayson the

       first time, Grayson fell to his knees and put his hands up, and Fuentes shot him

       again. The Fuentes court determined that under these facts “the jury could not

       have properly found that Fuentes acted in self-defense when he shot Grayson a

       second time.” Id. at 280.


[25]   Here, Gammons, using his illegally-possessed handgun, shot an unarmed

       Gilbert eight times, hitting him six times, some of which entered through his

       back and buttocks. Like the Fuentes court, we find any error in the trial court’s

       self-defense instruction to be harmless. 8 See Fuentes, 952 N.E.2d at 280; see also




       8
         Gammons also asserts that Instruction 7b “is at odds” with or “raises concerns” under Indiana’s right to
       bear arms constitutional provision, Article 1, Section 32 of the Indiana Constitution. Appellant’s Brief at 13,
       20. He argues that “[e]xtinguishing the right to self-defense simply because one is carrying a handgun
       without a license is a material and impermissible impairment on the right to bear arms.” Id. at 22.
       Gammons concedes that he did not object to the trial court’s instruction on this basis and would need to
       demonstrate fundamental error. As we have found any error in the instruction to be harmless in this case,
       Gammons cannot demonstrate fundamental error. Moreover, the right to bear arms is not absolute. Our
       court has held that “the core value embodied by Section 32 is the right for law-abiding citizens to bear arms
       for self defense.” Lacy v. State, 903 N.E.2d 486, 490 (Ind. Ct. App. 2009), trans. denied. Gammons was not a
       law-abiding citizen when he shot Gilbert, given that he was illegally carrying a handgun. We are not
       persuaded that the trial court’s instruction was violative of Article 1, Section 32 of the Indiana Constitution.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019                   Page 19 of 23
       Randolph, 802 N.E.2d at 1015 (finding that any instructional error was

       harmless, and thus counsel was not ineffective, where defendant shot victim

       multiple times, and because “[f]iring multiple shots undercuts a claim of self-

       defense,” there was overwhelming evidence before the jury that defendant’s

       claim of self-defense was without merit).


                                               II. Jury Note
[26]   The parties agree to the following: (1) about four hours into deliberations, the

       jury sent a question to the trial court, (2) the trial court contacted the attorneys

       for both parties by phone, pursuant to an agreed procedure, to advise that the

       jury had a question, (3) in response to the question, the trial court told the jury

       to continue deliberating, (4) several hours later, and after the jury was done

       deliberating but before the verdict was read, defense counsel made a record that

       it was Gammons’s position that the trial court did not handle the jury’s

       question properly, arguing that the court should have re-read all instructions to

       the jury, (5) the trial court lost or did not keep the note with the jury’s question,

       but should have, and (6) neither party ever saw it.


[27]   On appeal, Gammons likens the loss of the note to extraneous influences on a

       jury which “fundamentally compromises the appearance of a fair trial” and

       argues that a presumption of prejudice should arise. Appellant’s Brief at 24. He

       maintains, “[B]ecause the content of the note cannot be known[,] . . . its effect

       on the fairness of deliberations cannot be determined[,]” and a new trial is thus

       required. Appellant’s Reply Brief at 14. We disagree.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 20 of 23
[28]   First, after a copy of the note was requested (a month after trial) by Gammons

       but could not be located, Judge Rothenberg (who presided at trial) issued the

       July Order outlining the court’s recollection of the circumstances of the

       question and its response thereto, stating that the jury question was “what if we

       can’t come to an agreement” or verdict. Appellant’s Appendix Vol. III at 146.

       The prosecutor agreed that this was the substance of what was conveyed to the

       lawyers in the phone call. Thus, this is not a situation where no one recalls the

       jury’s question, and we reject Gammons’s suggestion that that the contents

       “cannot be known.” Appellant’s Reply Brief at 14.


[29]   Second, after Judge Stoner took over the case and following a hearing, the court

       determined that, even if the jury question had indicated that the jury was at an

       impasse, Judge Rothenberg’s directive to the jury to keep deliberating was not

       an abuse of discretion given that the jury had only been out for four hours in an

       attempted murder trial. We find that this decision was consistent with our

       Supreme Court’s decision in Treadway v. State, 924 N.E.2d 621 (Ind. 2010),

       where Treadway was convicted following a jury trial of murder, felony murder,

       robbery, and battery, and, on appeal, the Court addressed, among other things,

       the issue of whether the trial court erred by instructing the jury to continue

       deliberating.


[30]   In that case, the jury sent out a note after six hours of deliberation, stating that

       it had not reached a consensus and asking, “[W]hat does the process require at

       this point?” Id. at 631. By agreement of the parties, the court brought the jury

       back into the courtroom and polled them individually asking each whether,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 21 of 23
       with more time, he or she “could reach a decision, an agreement, unanimous

       decision on any of the four counts?” Id. Only one juror responded in the

       affirmative. The trial court released the jury back to the jury room, and

       Treadway moved for a mistrial. Effectively overruling that motion, the trial

       court determined that it would “give them more time” and that it would be

       sending the bailiff into the jury room with the instruction that “the judge said to

       please continue deliberating.” Id. Treadway objected “to any such

       instruction.” Id.


[31]   In ultimately determining that the trial court’s directive to continue deliberating

       was not erroneous, the Court referred to and relied on Indiana’s Jury Rules,

       under which trial courts are given “greater leeway ‘to facilitate and assist jurors

       in the deliberative process, in order to avoid mistrials.’” Id. at 631 (quoting

       Ronco v. State, 862 N.E.2d 257, 259 (Ind. 2007)). In particular, Ind. Jury R. 28

       gives trial courts authority, when the jury advises the court they are at an

       impasse, to poll the jurors in the presence of counsel and the parties, and to

       “direct that further proceedings occur as appropriate.” Our Supreme Court in

       Ronco emphasized that a “question is not an impasse,” and “[i]ndication of an

       impasse must come from the jury’s leader or from the jury as a whole.” Ronco,

       862 N.E.2d at 260.


[32]   Based on the record before us, the jury’s inquiry was either (1) a question,

       asking “what if we cannot reach an agreement/verdict?”, or (2) a statement,

       indicating that the jury could not reach a verdict. The trial court and the

       prosecutor recalled it as being the former, which was a question (thus not an

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 22 of 23
       impasse, per Ronco), and the trial court’s direction to keep deliberating was not

       improper. However, even if it was the latter, as Gammons claims, we find that,

       where, as here, the jury had only been deliberating less than four hours, it was

       not erroneous for the trial court to tell the jury to continue to deliberate, and,

       accordingly, a new trial is not warranted.


[33]   Judgment affirmed.


       Kirsch, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3005 | October 17, 2019   Page 23 of 23